Citation Nr: 1107736	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 2001 
for the award of service connection for an adjustment disorder.  

2.  Entitlement to an effective date earlier than June 28, 2007 
for the award of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to July 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, granted entitlement 
to service connection for an adjustment disorder effective May 
15, 2001.  

In May 2010, the Board remanded the case for the scheduling of a 
hearing before a hearing officer at the local RO.  The hearing 
was held in July 2010, and a copy of the transcript is included 
in the claims file.  The case has now returned to the Board for 
further appellate action.

The remanded appeal included the issue of entitlement to a higher 
initial evaluation for adjustment disorder, but the Veteran 
withdrew this issue from appellate status in a July 2010 
statement, prior to issuance of an October 2010 Supplemental 
Statement of the Case and recertification of the case back to the 
Board.  38 C.F.R. § 20.204 (2010).

The Board's May 2010 remand also referred the issue of 
entitlement to an earlier effective date for the grant of service 
connection for seborrheic dermatitis to the Agency of Original 
Jurisdiction (AOJ) for adjudication.  In its May 2010 remand, the 
Board noted that the Veteran had withdrawn a previous incarnation 
of this claim in June 2007, but in September 2007 submitted a VA 
Form-9 pertaining to the official start date of his service-
connected benefits for a skin disorder.  This communication from 
the Veteran was interpreted by the Board as a new claim for 
entitlement to an earlier effective date for the grant of service 
connection for seborrheic dermatitis.  An October 2010 internal 
memorandum from the AOJ indicated that this claim for an earlier 
effective date had not yet been developed for adjudication, but a 
handwritten note at the bottom of the memorandum stated that the 
claim had been withdrawn in June 2007 and no further action was 
required.  As noted above, the Veteran submitted a new claim for 
an earlier effective date three months after the withdrawal of 
his previous claim, and this claim must be adjudicated.  
Therefore, the issue of entitlement to an earlier effective 
date for the grant of service connection for seborrheic 
dermatitis is again referred to the AOJ for appropriate 
action.  

In September 2010, the Veteran filed a motion for reconsideration 
of the Board's May 2010 decision to dismiss a claim for an 
effective date earlier than May 15, 2001 for the grant of a 30 
percent rating for seborrheic dermatitis.  The Board denied the 
Veteran's motion in January 2011.

The issue of entitlement to an effective date earlier than June 
28, 2007 for the award of TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
psychiatric disorder was received by VA on May 15, 2001; the RO 
denied service connection for a panic disorder in April and June 
2002 rating decisions.

2.  The Veteran initiated an appeal to the denial of service 
connection for a panic disorder, but did not perfect the appeal.  
His untimely November 2003 substantive appeal was characterized 
by the RO as a claim to reopen a previously denied claim.

3.  Service connection for an adjustment disorder was granted in 
a September 2004 rating decision and an effective date of May 15, 
2001, the original date of claim, was granted.

4.  The Veteran did not file a claim for a psychiatric disorder 
prior to May 15, 2001. 
 

CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 2001 for 
the award of service connection and compensation for an 
adjustment disorder have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, the Veteran received notification as to the initial 
service connection claim in a December 2003 letter.  Separate 
notification is not required for "downstream" issues following 
a service connection grant, such as initial rating and effective 
date claims.   See VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service connection 
grant, such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all relevant treatment described by the Veteran.  As an effective 
date claim, there is no basis for an additional VA examination 
because neither the severity nor the etiology of the disability 
in question is at issue in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

In this case, the Veteran contends that an effective date earlier 
than May 15, 2001 is warranted for the award of service 
connection for an adjustment disorder.  The Veteran's initial 
claim for service connection for a neuropsychiatric condition was 
received by VA on May 15, 2001.  The claim was denied in April 
2002 and June 2002 rating decisions and characterized as 
entitlement to service connection for a panic disorder.  The 
Veteran initiated an appeal with respect to the denial of his 
claim with an August 2002 notice of disagreement and was provided 
an April 2003 statement of the case.  Although the Veteran filed 
a substantive appeal in November 2003, the RO found that 
substantive appeal was not timely and informed the Veteran in a 
December 2003 letter that his substantive appeal was being 
treated as a claim to reopen.  Service connection was then 
granted for the claimed psychiatric disorder, characterized as an 
adjustment disorder, in the September 2004 rating decision on 
appeal.  An effective date of May 15, 2001, the date the 
Veteran's initial claim for service connection was received, was 
assigned.

Although the RO informed the Veteran that his November 2003 
substantive appeal was interpreted as a claim to reopen, the 
initial effective date of May 15, 2001 assigned in the September 
2004 rating decision was consistent with the Veteran's original 
claim for service connection.  The Board notes that the April 
2002 and June 2002 rating decisions only addressed whether 
entitlement to service connection was warranted for a panic 
disorder, therefore it is likely that the Veteran's adjustment 
disorder was viewed as a new claim based on a new diagnosis in 
the September 2004 rating decision.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury; rather, the two claims must be 
considered independently); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In any event, the Board will address whether 
an earlier effective date is warranted under the criteria 
pertaining to both original and reopened claims.  

Turning first to service connection based on receipt of an 
original claim, in general, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of an award of service 
connection shall be the day following the date of discharge or 
release if application is received within one year from such date 
of discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As noted above, the Veteran's original claim for service 
connection was received by VA on May 15, 2001 and there is no 
evidence in the claims file that an earlier claim for service 
connection for a psychiatric disorder was filed.  In fact, the 
only earlier records in the claims folder date from the 1960s and 
pertain to the Veteran's service-connected skin disorder.  While 
the Veteran contends that his psychiatric disorder had its onset 
during service, 38 C.F.R. § 3.400 is clear that the appropriate 
effective date for the grant of service connection is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  Even if the Board found that the record supported a 
finding that entitlement to service connection for a psychiatric 
disability arose prior to receipt of the Veteran's claim in May 
2001, such as during active duty service, an earlier effective 
date is not possible under 38 C.F.R. § 3.400.  

The Board also finds that an earlier effective date is not 
warranted if the Veteran's claim is addressed under the 
provisions governing claims reopened after a final disallowance.  
The effective date of an award of service connection based on new 
and material evidence received after a final adjudication will be 
the later of the date entitlement arose or the date of receipt of 
the reopened claim unless the new and material evidence consists 
of service department records, in which case the effective date 
will be the later of the date entitlement arose or the date of 
receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

In a December 2003 letter, the RO informed the Veteran that his 
November 2003 substantive appeal was being treated as a claim to 
reopen service connection for a psychiatric disorder.  The RO 
then granted service connection for an adjustment disorder in the 
September 2004 rating decision based on the findings of a June 
2003 VA examiner, who diagnosed an adjustment disorder and opined 
that the condition was related to the Veteran's service-connected 
skin disability.  Although the RO did not explicitly address 
whether the claim was being reopened, it is clear that the award 
of service connection was not based on the Veteran's service 
department records.  Rather, the RO granted service connection 
based on the receipt of evidence establishing a nexus between the 
current disability and a service-connected disability.  
Nevertheless, the assigned effective date of May 15, 2001 was the 
date of receipt of the Veteran's original claim for service 
connection.  

Based on the above, it is clear that an effective date earlier 
than May 15, 2001 is not possible under 38 C.F.R. § 3.400.  The 
regulation provides that the proper effective date for a reopened 
claim is the later of the date entitlement arose or the date the 
original or reopened claim was received.  As above, even if the 
Board found that entitlement to service connection for an 
adjustment disorder arose prior to May 15, 2001, an earlier 
effective date is not permitted.  Similarly, the Veteran's claim 
to reopen was received in November 2003, later than the current 
effective date of May 15, 2001.

Accordingly, May 15, 2001 is the earliest possible effective date 
for the award of service connection and compensation for the 
Veteran's adjustment disorder, and the claim must be denied.  38 
C.F.R. § 3.400(b)(2)(i).  




ORDER

Entitlement to an effective date earlier than May 15, 2001 for 
the award of service connection for an adjustment disorder is 
denied.  


REMAND

The Veteran was awarded TDIU in a May 2008 rating decision, 
effective August 9, 2007.  In a February 2010 rating decision, 
the RO determined that the May 2008 rating decision contained 
clear and unmistakable error (CUE) in its assignment of an August 
9, 2007 effective date for the grant of TDIU, and a new effective 
date of June 28, 2007 was assigned.  The Veteran filed a March 
2010 notice of disagreement in response to the February 2010 
rating decision, and contended that an earlier effective date of 
December 23, 2005 or earlier was appropriate for the grant of 
TDIU.  As the Veteran has not been provided a statement of the 
case in response to the notice of disagreement, a remand is 
required for the issuance of a statement of the case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a 
statement of the case to the appellant and 
his representative on the issue of 
entitlement to an effective date earlier 
than June 28, 2007 for the award of TDIU.  
The Veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

2.  If the Veteran perfects an appeal with 
respect to this matter, ensure that any 
indicated development is completed before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


